Case 1:20-cv-12037-DPW Document 1-1 Filed 11/13/20 Page 1 of 10




  EXHIBIT 1
                 Case 1:20-cv-12037-DPW Document 1-1 Filed 11/13/20 Page 2 of 10




                                           Commonwealth of Massachusetts

          MIDDLESEX,SS.                                               TRIAL COURT OF THE COMMONWEALTH
                                                                      SUPERIOR COURT DEPARTMENT
                                                                                                     of
                                                                      CIVIL DOCKET NO.2,
                                                                                       0` i LCAAY2SI

                           V   Sat/astem PLAINTIFF(S),

     Aus4-0 ereff4                    56103     DEFENDANT(S)

                                                                SUMMONS

          THIS SUMMONS IS DIRECTED TO                                               akA       Defendant's name)

          You are being sued. The Plaintiff(s) named above has started a la suit against you. A copy of the
          Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been
          filed in the141.441924892.012_Yil Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.


1.        You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
          the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
          opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
          to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
          extension of time in writing from the Court.
2.        How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
          copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by:
     a.   Filing your signed original response with the Clerk's Office for Civil Business,                  Court,
                               (address), by mail or in person, AND
     b.   Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following
          address:/   St-A.Apoi4 LAvv--)-cl in 2ptInni.M4 WARD
3.        What to include IA your response. An "Answer" is one type of response to a Complaint. Your Answer
          must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
          Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
          use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
          based on the same facts or transaction described in the Complaint, then you must include those claims
          in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
          lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
          Answer or in a written demand for a jury trial that you must send to the other side and file with the
          court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
          "Motion to Dismiss," if you believe that the complaint is legally invalid or legally insufficient. A Motion
          to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
          you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
          described in the rules of the Court in which the complaint was filed, available at
          www.mass.gov.courts/case-legal-res/rules of court.
         Case 1:20-cv-12037-DPW Document 1-1 Filed 11/13/20 Page 3 of 10




                       COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX,SS

Nancy Der Sarkisian

                 Plaintiff,                         SUPERIOR COURT

v.
                                                    CIVIL ACTION NO.
Austin Preparatory School

                 Defendant


                                      COMPLAINT

                                       I. PARTIES

     1. Plaintiff Nancy Der Sarkisian (hereinafter "Plaintiff') is a seventy(70) year old woman,
        residing in Reading, Middlesex County, Massachusetts.

     2. Plaintiff was employed by Austin Preparatory School as an English teacher for
        approximately twenty-four(24) years prior to her unlawful termination on December 26,
        2019.

     3. Defendant Austin Preparatory School (hereinafter "Defendant" or "Austin Prep") is a co-
        educational private institution located in Reading, Middlesex County, Massachusetts.

                              H. JURISDICTION AND VENUE

     4. This Court has subject matter jurisdiction, pursuant to M.G.L. c. 151 B §9 as this action
        concerns the Defendant's unlawful discrimination against Plaintiff, and as this wrongful
        conduct occurred in Reading, Middlesex County.

     5. This Court has subject matter jurisdiction, pursuant to M.G.L. c. 151B, §9 as Plaintiff
        filed a formal Charge of Discrimination with the Massachusetts Commission Against
        Discrimination against the above-named Defendant within the statutory three hundred
       (300)day period, and as ninety (90) days have passed since Plaintiff filed such Charge of
        Discrimination.

     6. This Court has jurisdiction over Defendant as Austin Prep is located in Massachusetts,
        and has discriminated against Plaintiff and otherwise acted in a tortious manner toward
        Plaintiff in the Commonwealth.

     7. Venue is proper pursuant to M.G.L. c. 223 §1 because the Plaintiff resides in Middlesex
        County, and the Defendant is located in Middlesex County.
    Case 1:20-cv-12037-DPW Document 1-1 Filed 11/13/20 Page 4 of 10




                              III. STATEMENT OF FACTS

8. Plaintiff is a seventy(70) year old female, previously employed by Austin Prep in Reading,
   Massachusetts.

9. Plaintiff was employed as an English teacher with Austin Prep for twenty-four(24) years
   prior to her unlawful termination on December 26, 2019.

10. Upon the conclusion of the 2018-2019 school year, Defendant offered Plaintiff a renewed
    contract of employment for the 2019-2020 school year, and Plaintiff accepted that offer.

1 1. Plaintiff was sixty-nine (69) years old at the time she was wrongfully terminated.

12. Prior to her wrongful termination, Plaintiff planned on continuing to teach for the
   foreseeable future until the age of seventy-five (75).

13. Plaintiff began to experience health issues with her hips causing her great pain in the
    summer of 2018.

14. Despite her chronic pain, Plaintiff continued to work during the 2018-2019 academic
    school year.

15. In July 2019, Plaintiff was informed by her doctor that she needed to undergo orthopedic
    surgery to replace her hip.

16. On August 4, 2019, Plaintiff notified Defendant that she needed hip replacement surgery
    on September 5, 2019 and would need four (4) weeks to recover from the surgery.

17. Plaintiff's last day of teaching was September 3, 2019. She underwent hip surgery on
    September 5, 2019.

18. Due to unexpected complications from the September 5, 2019 operation, Plaintiff's
    surgeon told her that she would need a second operation, which took place on October 5,
    2019.

19. On October 13, 2019, Plaintiff informed Defendant that she would not be able to return to
   teaching at the beginning of the second quarter as she expected because of her unexpected
   surgery.

20. In November 2019, Defendant suggested to Plaintiff to consider filing for Long Term
    Disability, which Plaintiff did upon Defendant's suggestion. Upon the start of the 2019-
    2020 school year,Defendant changed its employee benefits and replaced the prior generous
    allotment of 110 accrued sick days with a new maximum of 60 sick days, and made
    available to the faculty Long Term Disability benefits if a teacher's condition required that
    person to be absent for more than 60 days.
    Case 1:20-cv-12037-DPW Document 1-1 Filed 11/13/20 Page 5 of 10




21. On November 27,2019, Plaintiff had to undergo a third surgery due to complications with
    her prior surgeries.

22. On December 9, 2019, Plaintiff's doctor notified Defendant in the "Accommodation
    Request Inquiry Form" that Plaintiff was "temporarily totally disabled" and would be
    impaired likely for three(3)to six (6) months.

23. Notably, in the same correspondence, Plaintiff's doctor notified Defendant that although
    some of Plaintiff's physical capabilities were impaired, none of her cognitive and
    communication skills required for carrying out her job duties as a teacher were affected.

24. Plaintiff was able to perform the essential functions of her position including, but not
    limited to, sitting, speaking, communicating, and writing

25. Defendant made no attempt whatsoever to engage Plaintiff about that status of her
   condition or recovery after receiving the Accommodation Request Inquiry Form from
   Plaintiff's doctor on December 9, 2019. By way of example, Defendant neglected to call
   or e-mail Plaintiff and ask when she expected to return to work,the status of her recovery,
   or if she was able to work with reasonable accommodations.

26. While she was recovering from her third surgery, Plaintiff received a phone call from Mr.
    John Weber (hereinafter "Mr. Weber"), Chief Financial Officer of Austin Prep, on
    December 26, 2019. When she saw it was Mr. Weber calling, Plaintiff thought it was going
    to be a phone call from the school checking in on her recovery process.

27. Contrary to Plaintiff's expectation, Mr. Weber's purpose in contacting Plaintiff on
    December 26, 2019 was to inform her that her employment with Austin Prep was
    terminated due to her disability.

28. In the course of this call, Mr. Weber did not ask Plaintiff about the status of her recovery,
    or when she might be able to return to teaching.

29. In marked contrast to the treatment accorded to the then 69 year old Plaintiff, on January
    9,2020, Sean Brennan (hereinafter "Mr. Brennan"), the Assistant Head and Upper School
    Head of Austin Prep, sent e-mail correspondence to the entire Austin Prep faculty
    discussing how the school was going to deal with the year long absence of a 38 year old
    Physics teacher, based on her illness. This Physics teacher informed the Austin Prep faculty
    that she would be out for the entire 2019-2020 school year, and perhaps even part of the
    2020-2021 academic year due to her illness. Nevertheless, the Physics teacher remained on
    the Austin Prep faculty through the end ofthe school year and accommodations were made
    to temporarily fill her role while she remained out on medical leave.

30. In stark contrast, Austin Prep did not even make a scintilla of the effort it did for the much
    younger Physics teacher to accommodate Plaintiff, and furthermore, terminated Plaintiff
    Case 1:20-cv-12037-DPW Document 1-1 Filed 11/13/20 Page 6 of 10




31. On January 14, 2020, a mere two and a half weeks after being notified of her termination,
    Plaintiff met with her surgeon to follow up on her progress.

32. On January 15,2020,Plaintiff's physical therapist evaluated her and was so impressed with
    Plaintiff's progress that the physical therapist said that Plaintiff could walk normally and
    even go up and down stairs.

33. Plaintiff was replaced as ninth grade English teacher by an individual who is significantly
    younger than Ms.Der Sarkisian,and notably less experienced in teaching English to middle
    school students.

                                 IV. CLAIMS FOR RELIEF

  Count I — Discrimination on the Basis of Disability in Violation of M.G.L.c.151B 41
                                and 42 U.S.C.A. 412101

34. Plaintiff re-alleges and incorporates by reference all the relevant allegations set forth
    above.

35. Upon information and belief, Defendant decided to terminate Plaintiff on the basis of her
    temporary total physical disability even though Plaintiff was capable of continuing her
   job as a teacher if provided reasonable accommodation.

36. Under Massachusetts law M.G.L.A. c. 151B §1, an employer is barred from dismissing
    employees who are capable of performing the essential functions of the position involved
    with reasonable accommodation.

37. Further to M.G.L.A. c. 151B §1, when an employer is notified of an employee's
    handicap, the employer has an affirmative duty to engage in an "informal, interactive
    process" in an attempt to offer reasonable accommodation.

38. Austin Prep's decision to discriminate against Plaintiff on the basis of her handicap
  (totally temporarily physical impairment) is demonstrated by, inter alia:

        a. Defendant's complete failure to ever inquire with Plaintiff regarding the status of
           her recovery upon receipt of Plaintiff's Accommodation Request Form;

        b. Defendant's stated reasoning for terminating Plaintiff's employment with Austin
           Prep was based solely on its "understanding" that Plaintiff would be "unable to
           work for at least another three(3)to six (6) months";

       c. Defendant's failure to engage in an informal, interactive, flexible process with
          Plaintiff to see what accommodations the school could have made to allow
          Plaintiff's return to work as required under Massachusetts law;
    Case 1:20-cv-12037-DPW Document 1-1 Filed 11/13/20 Page 7 of 10




        d. Plaintiff would have been able to return to her job and perform the essential duties
           associated with teaching sooner than the indeterminate time period of three(3)to
           six (6) months indicated in the Accommodation Request Inquiry Form had
           Defendant engaged in an interactive process with Plaintiff and in fact
           accommodated her.

39. Massachusetts Supreme Judicial Court recognized that M.G.L. c. 151B §4 tracks the
    Americans with Disabilities Act("ADA")42 U.S.C.A. §12101 virtually in all respects.
    Accordingly, a prima facie showing of disability discrimination in violation of the ADA
    is essentially identical to the elements required for M.G.L. c. 151B §4, and therefore, a
    violation of M.G.L. c. 151B §4 would be a sufficient violation of 42 U.S.C.A. §12101.

40. Austin Prep has discriminated against Plaintiff on the basis of disability in violation of
    M.G.L. c. 151B §4 and 42 U.S.C.A. § 12101.

41. As a direct and proximate result of Austin Prep's discriminatory practices with respect to
    disability, in violation of M.G.L. c. 151B §4 and 42 U.S.C.A. §12101, the Plaintiff has
    suffered significant harm.

   Count II — Discrimination on the Basis of Age in Violation of M.G.L c.151B $4

42. Plaintiff re-alleges and incorporates by reference all of the relevant allegations set forth
    above.

43. Upon information and belief, Austin Prep discriminated against Plaintiff due to her age
    when they terminated her and replaced her with a significantly younger teacher.

44. In addition, upon information and belief, Austin Prep discriminated against Plaintiff due
    to her age when they failed to make any effort to accommodate Plaintiff despite
    simultaneously doing so for a much younger, approximately thirty-eight(38) year old
    disabled teacher.

45. Upon information and belief, Defendant engaged in a concerted effort to induce the
    faculty teachers who are in their sixties (60s) and seventies(70)to leave Austin Prep. The
    fact that some people who are in their 60s and 70s still work at Austin Prep does not
    diminish or negate the fact that Defendant's intention is to remove teachers above a
    certain age from the faculty.

46. M.G.L. c. 151B §4 prevents a person over forty (40) years old, who has performed his or
   her job acceptably, from being fired and replaced by someone younger.

47. Austin Prep's unlawful decision to discriminate against Plaintiff on the basis of her age
  (at the time 69 years old) is demonstrated by, inter alia:

        a. Plaintiff was 69 years old at the time she was unlawfully terminated;
        Case 1:20-cv-12037-DPW Document 1-1 Filed 11/13/20 Page 8 of 10




           b. Plaintiff was performing her job acceptably as she received no substantial or
              material feedback from Austin Prep to indicate otherwise in the time leading up to
              her termination;

           c. Plaintiff's position as a ninth grade English teacher was replaced by a much
              younger — decades younger — person with much less experience than Plaintiff;

           d. In her nearly twenty-five(25) year career with Austin Prep, Plaintiff received
              only one negative "Counseling Memorandum"from Austin Prep that was given to
              Plaintiff on May 23, 2019 during the 2018-2019 school year. Defendant now
              takes the pretextual position that Plaintiff was terminated because of her poor job
              performance relying upon the single negative Counseling Memorandum;

           e. Despite Plaintiff's "deficient performance" indicated in the Counseling
              Memorandum, Defendant invited Plaintiff back to teach for 2019-2020 school
              year;

           f. Mr. Weber indicated to Plaintiff that it would be unacceptable for her classes to
              be covered by a substitute teacher any longer while she was out on recovery,
              however, Defendant's age based discrimination is made clear when compared
              with Austin Prep's treatment of a much younger, approximately thirty-eight(38)
              year old Physics teacher under similar circumstances;

           g.   The thirty-eight(38) year old Physics teacher, due to a medical condition, was
                going miss the entire 2019-2020 school year. Nevertheless, that teacher's classes
                were covered by other teachers for the remainder of the 2019-2020 school year,
                and the Physics teacher remained a member of the Austin Prep faculty until June
                2020 when Austin Prep received notice of Plaintiff's age-based discrimination
                claim upon receiving her Charge of Discrimination with the Massachusetts
                Commission Against Discrimination.

   48. Defendant has discriminated against Plaintiff on the basis of age, in violation of M.G.L.
       c. 151B § 4.

   49. As a direct and proximate result of Austin Prep's discriminatory practice with respect to
       age in violation of M.G.L. c. 151B § 4, the Plaintiff has suffered significant harm.

                                 V.PRAYERS FOR RELIEF

WHEREFORE,the Plaintiff, Nancy Der Sarkisian, prays that this Court enter relief for the

Plaintiff and against the Defendant as follows:

   1. For damages in an amount to be determined at trial;
   2. For punitive damages, pursuant to M.G.L. c. 151B, §9;
   3. For attorneys' fees and costs, pursuant to M.G.L. c. 151B, §9; and
        Case 1:20-cv-12037-DPW Document 1-1 Filed 11/13/20 Page 9 of 10




   4. For such other relief as the Court may deem necessary and proper.

                                 VI.     JURY DEMAND

The Plaintiff, Nancy Der Sarkisian, hereby demand a trial by jury for all counts so triable.

                                                     Respectfully submitted,
                                                     Plaintiff,
                                                     Nancy Der Sarkisian,
                                                     By her counsel,



                                                    /s/Rory FitzPatrick
                                                     Rory FitzPatrick
                                                     BBO No. 169960
                                                     Karlene E. Manley
                                                     BBO No. 694533
                                                     Rachel E. Feiden
                                                     BBO No. Pending
                                                     CETRULO LLP
                                                     2 Seaport Lane, FL 10
                                                     Boston, MA 02210
                                                    (t)617-217-5500
                                                     rfitzpatrck@cetlIpcom
                                                     kmanley@cetllp.com
                                                     rfeiden@cetljp.com
                               Case 1:20-cv-12037-DPW Document 1-1 Filed 11/13/20 Page 10 of 10
                                                                 DOCKET NUMBER
                                                                                      Trial Court of Massachusetts                  Ai
             CIVIL TRACKING ORDER
               (STANDING ORDER 1- 88)                            2081CV02389          The Superior Court                            lit
CASE NAME:
                                                                                        Michael A. Sullivan, Clerk of Court
      Der Sarkisian, Nancy vs. Austin Preparatory School
                                                                                        Middlesex County
TO:                                                                                   COURT NAME & ADDRESS
      Rory FitzPatrick, Esq.
                                                                                        Middlesex Superior - Lowell
      Cetrulo LLP
                                                                                        370 Jackson Street
      Two Seaport Lane
                                                                                        Lowell, MA 01852
      Boston, MA 02210



                                                           TRACKING ORDER - F - Fast Track
                   You are hereby notified that this case is on the track referenced above as per Superior Court Standing
    Order 1-88. The order requires that the various stages of litigation described below must be completed not later
    than the deadlines indicated.


                    STAGES OF LITIGATION                                                     DEADLINE

                                                                                  SERVED BY        FILED BY            HEARD BY

      Service of process made and return filed with the Court                                     12/31/2020

      Response to the complaint filed (also see MRCP 12)                                          02/02/2021

      All motions under MRCP 12, 19, and 20                                        02/02/2021     03/04/2021           04/05/2021

      All motions under MRCP 15                                                    02/02/2021     03/04/2021           03/31/2021

      All discovery requests and depositions served and non-expert
                                                                                   08/02/2021
      depositions completed                                                                                                 tc
                                                                                                                 h     Se
                                                                                                                              S       15
      All motions under MRCP 56                                                    08/31/2021     09/30/2021

      Final pre-trial conference held and/or firm trial date set                                                       01/28/2022

      Case shall be resolved and judgment shall issue by                                               111           10/05/2022




   The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
   Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
   This case is assigned to



 DATE ISSUED                             ASSISTANT CLERK                                                     PHONE

      11/02/2020                            Beatriz E Van Meek                                                 (781)939-2745
Datenerne Printed: 11-02-2020 14:47:56                                                                                            SCV0261 082018
